Of course, I do not question the proposition that the classification made in this statute must bear some reasonable relation to the purpose of the law, but I think that the classification based on daily rate meets this requirement.
While the statute may be described in general terms as a safety measure, there can be no absolute safety, and it is in reality a diligence measure. All hotels must exercise ordinary diligence for the safety of their guests regardless of this statute, and this is true no matter what per diem is charged.
Then the statute comes along and prescribes a specific act, providing fire escapes, which must be done in the way of diligence where the hotel is within the classification stated, so that the mere failure to perform such act would constitute negligence per se. *Page 389 
Whether we consider the specific statutory requirement as stepping up the degree of diligence beyond that of ordinary diligence, or consider it merely as requiring a specific actwithin ordinary diligence, it seems to me entirely reasonable to base such requirement upon a classification as to the amount the guests are required to pay. In other words, the greater the daily rate that is charged, the more able the hotel would be to increase its diligence or to provide safety measures; also the guest may be entitled to more, because of the higher rate that he pays. Different degrees of diligence are required with respect to voluntary undertakings and those based on hire or compensation, as, for instance, the liability of a gratuitous bailee, as compared with that of a bailee for hire. Another illustration would be the degree of diligence owed to one riding by invitation and gratuitously in another person's automobile, as compared with that owed to a pay passenger. Still other examples might be given, where the law makes a distinction between voluntary undertakings and those based on compensation, and it seems to me that valid distinctions may in like manner be made to depend on a differential in the amount of compensation involved.
Furthermore, the General Assembly could reasonably have had in mind that, if all hotels regardless of the rate charged should be required to provide fire escapes, this might make it necessary for them to fix their rates at such an amount that many people needing hotel accommodations could not find the same available at a rate that they were able to pay, or at the maximum rate which they were willing to pay. That is to say, the cheaper hotels, although they might be in other respects reasonably safe as well as sanitary, would be forced either to go out of business, or to increase their rates in order to provide fire escapes.
So, the General Assembly might have considered that the cheaper hotels would fill a public necessity, in that classes of people, who might be either unable or unwilling to pay more than $2 per day for accommodations that would include the benefits provided by this statute, should yet be able to find a place to stay within their means or preference. This it seems to me would conceivably furnish an additional basis for reasonable classification. *Page 390